—Judgment unanimously affirmed. Memorandum: The general waiver of the right to appeal encompasses the present contention of defendant that Supreme Court erred in denying her request for youthful offender status (see, People v Weston, 275 AD2d 915, lv denied 95 NY2d 971; see generally, People v Hidalgo, 91 NY2d 733, 737). In any event, the court did not abuse its discretion in denying that request (see, People v Weston, supra). (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Attempted Criminal Possession Weapon, 3rd Degree.) Present — Green, J. P., Hayes, Hurlbutt, Scudder and Lawton, JJ.